Title: To Alexander Hamilton from Robert Morris, 19 November 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre
Phila 19 Novr 1796
Dear Sir

I am but just returned from the City of Washington after a long absence, and find your letter of the 10 Inst with others awaiting me, as yet I hardly know my Position, what I can or cannot do, but after looking round and counting Claims & Resources I will write to you again and you may rest assured that I will do all I can for your Convenience, for I am your constant & faithful Friend & Servt

RM

 